                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )   Case No. 19-00011-01-CR-W-SRB
                                                 )
 MARC A. AGEE,                                   )
                                                 )
                               Defendant.        )
                                                 )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On January 9, 2019, the Grand Jury returned a six-count Indictment
against defendant Marc A. Agee. Counts One and Three of the Indictment charge defendant Agee
with distribution of a detectible amount of cocaine. Counts Two and Four charge the defendant
with possessing a firearm in relation to a drug trafficking crime. Counts Five and Six charge the
defendant with distribution of more than five grams of methamphetamine (actual).

The following matters were discussed, and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Moeder
     Case Agent: Spc Agent Steven Lester
     Defense: Carie Allen

OUTSTANDING MOTIONS:


TRIAL WITNESSES:
     Government: 8-10 with stipulations; 15 without stipulations
     Defendant: 4 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 15 exhibits
     Defendant: approximately 20 exhibits

DEFENSES: general denial
POSSIBLE DISPOSITION:
     ( ) Definitely for trial; ( ) Possibly for trial; ( X ) Likely a plea will be worked out

TRIAL TIME: 3 days total
     Government’s case including jury selection: 2 day(s)
     Defendant: 1 day(s)

STIPULATIONS: Possible stipulations as to lab results and chain of custody

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before Thursday December 26, 2019.
             Defendant: Due on or before Thursday, December 26, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before Thursday, January 2, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: None anticipated. Due on or before Thursday, January 2, 2020.


TRIAL SETTING: Criminal jury trial docket set for January 6, 2020.

       Please note: Government prefers the second week of the docket. Defendant has no
       objection.


       IT IS SO ORDERED




                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
